EE    .i         RNEY        GENEEAL
                            F     TEXAS




                          November 29, 1972

Honorable Homer R. Taylor            Opinion No. M- 1273
County Attorney
304 Courthouse Building              Re:   Does Art. 353c, V.P.C.
Wharton, Texas 77488                       prohibit persons from
                                           furnishing alcoholic
                                           beverages to a prisoner
Dear Mr. Taylor:                           in a county jail?
       You have requested an opinion in reference to the
following questions:

       (1)    "Does Art. 353c, VTPC prohibit
               persons from furnishing Alco-
               holic Beverages to a Prisoner
               in a County Jail?"

       (2)   "Is it a criminal offense to fur-
              nish alcoholic beverages to a
              prisoner in a county jail?"
       You advise us that a trustee of the county jail fur-
nished beer to one of the prisoners confined in the county
jail of your county.
       Article 353c, Section 1, Vernon's Penal Code, reads as
follows:
             "It shall be unlawful for any officer
              or employee of the Texas Prison System
              or for any other person to furnish,
              attempt to furnish, or assist in fur-
              nishing to any inmate of the Texas
              Prison System any alcoholic beverage,
              narcotic drug, barbiturate, or drug
              stimulant ,thatwould cause prisoners
              to behave abnormally, except from
              the prescription of a physician. It
              shall also be unlawful for any person
              to take, attempt to take, or assist
              in taking any of the aforementioned

                                -6250-
Honorable Homer R. Taylor, page 2   (M-1273)


       articles into the confines of property
       belonging to the Texas Prison System
       which is occupied or used by prisoners
       except for delivery to a prison ware-
       house or pharmacy or to a physician'."
       (Emphasis added.)
       The words "Texas Prison System" have a definite and
distinct meaning. The Legislature has placed the Texas Prison
System under the supervision, management and control of the
Texas Department of Corrections. Art. 6166a-1, et seq.,
V.C.S. On the other hand, County Jails are established by
the Commissioners' Courts of the various counties in the
State. Art. 2351, Subd.(7), V.C.S.
       In the interpretation of criminal or penal statutes,
offenses cannot be created nor can omissions by the Legisla-
ture, through inadvertance or otherwise, be supplied.
Ratcliff v. State, 289 S.W. 1072 (Tex. Crim. 1927). Statutes
cannot be extended bv construction to acts not fairlv and
clearly embraced within their terminology. In order"to sus-
tain a conviction, a particular act must plainly and unmistakenly
be within the clear definition of the statute and if there exists
any doubt whether the statute embraces a particular act, this
doubt must be resolved in favor of the accused. Murray,v. State,
2 S.W. 757 (Tex. Ct. of App. 1886). No person can be punished
for an offense not made penal by the plain import of the words
of a law. Art. 7, V.P.C.
       Our opinion is the furnishing of beer to an inmate of
a county jail does not fall within the prohibition of Article 353c,
Vernon's Penal Cede, supra.
       We do not have sufficient factual information to make
a determination as to whether furnishing beer to an inmate of
a county jail is a violation of any other criminal statute.

                           S.JMMARY
            Article 353c, V.P.C., making it a penal
       offense for persons to furnish alcoholic
       beverages to inmates of the Texas Prison System,
       does no,tinclude County Jails.




                          -6251-
Honorable Homer R. Taylor, page   3    (M-1273)



                               Re~$ctfully    submitted,


                                      FORD C. MARTIN


Prepared by E. L. Hamilton
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Mary Carol Cunningham
Bill Craig
Gerald Ivey
Bart Boling
SAMUEL C. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -6252-